Title: To Thomas Jefferson from Jacob Vernes, 27 July 1789
From: Vernes, Jacob
To: Jefferson, Thomas



Monsieur
ce Lundi matin 27 Juillet,de l’histoire de France le 14me.

J’aurai l’honneur de me rendre chez vous à 8h.½. Je vous reporterai les échantillons, et je prendrai la liberté de vous présenter M. Sabatier, chef de la maison Sabatier fils & Desprez, administrateurs de la compagnie des Indes, et ci-devant régisseurs pour le Roy des habillements des Troupes. Il désire beaucoup d’avoir l’avantage de vous connoître personnellement, et il a quelques affaires en Amérique dont il prendra la liberté de vous entretenir. Il pourroit beaucoup nous servir par ses relations dans le ministère pour l’affaire des primes, et même pour la fabrication des draps et couvertures. D’ailleurs ce sont des gens encore plus estimés par leur caractère personnel et par leur honnêteté connüe que pour leur fortune, chose que je crois qu’on pourra citer encore quelque tems en France, et c’est une connoissance qui, sous tous les rapports, peut vous devenir agréable et quelques fois utile pour l’exécution de vos vües et des objets que vous pouvez suivre dans les départements.
J’ai l’honneur de vous reïtérer l’assurance des sentiments inviolables d’attachement et de reconnoissance que je vous ai voués. Je suis avec Respect Monsieur Votre très humble & très obeïssant serviteur

Vernes

